[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-16684                ELEVENTH CIRCUIT
                                                             JULY 21, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                  D. C. Docket No. 08-00105-CV-2-JHH

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

$12,126.00 IN UNITED STATES CURRENCY,

                                                                      Defendant,

ALEJANDRO EUAN-NOH,

                                                          Claimant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                              (July 21, 2009)

Before TJOFLAT, CARNES and WILSON, Circuit Judges.
PER CURIAM:

       This is a civil forfeiture action in which the United States seeks the forfeiture

of $12,126 in currency, representing proceeds derived from appellant’s cocaine

trafficking.1 On March 3, 2008, appellant learned of this action in the form of a

notice from the Government, which it mailed to him on February 27, 2008. The

notice informed appellant, in conformance with 18 U.S.C. § 983(a)(2)(B), that he

had 35 days from the date the notice was mailed to file a claim to the currency,2

verified as required by Rule G(5)(b) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions (Supplemental Rules), and that if he

filed a claim, he had 20 days after doing so to file an answer to the complaint.

       Appellant responded to the notice, which the district court’s clerk docketed

on April 16, 2008, and claimed an interest in the currency at issue; on August 11,

the district court issued a notice deeming the response a “claim.”

       On August 18, the Government informed appellant that he lacked statutory

standing to contest the forfeiture because he had not filed his claim within 35 days

of February 27; nor had he verified the claim, as required by Rule G(5). Appellant,

       1
          Appellant had pled guilty in the Northern District of Alabama to possession of cocaine
with intent to distribute, in violation of 21 U.S.C. § 841(a)(1), and had been sentenced to prison
for a term of 57 months.
       2
           Section 983(a)(2)(B) states that “[a] claim . . . may be filed not later than the deadline
set forth in a personal notice letter (which deadline may be not earlier than 35 days after the date
of the letter is mailed). . . .”

                                                  2
in turn, responded by letter dated August 25, again claiming the currency, but he

did not answer the complaint. The Government therefore moved to strike

appellant’s claim, and the district court ordered appellant to respond to the

Government’s motion by October 10.

       Appellant failed to respond, so, on October 17, the court granted the

Government’s motion to strike. However, appellant had mailed a response on

October 9, and the clerk docketed it later in the day of October 17. The court

therefore deemed the response a motion for reconsideration, and concluding that

appellant had not complied with 18 U.S.C. § 983(a)(4)(A) or Rule G(5)(b), denied

the motion. Appellant now appeals the court’s decision, arguing that he complied

with the filing rules.

       Section 983(a)(4) and the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture (“Supplemental Rules”) govern civil forfeiture actions

and establish the statutory standing requirements for contesting forfeiture. See 18

U.S.C. § 983; Rule G(1) of the Supplemental Rules; United States v. $38,000.00

Dollars in U.S. Currency, 816 F.2d 1538, 1544-45 (11th Cir. 1987). Under Rule

G(5) of the Supplemental Rules, claimants are required to file both a verified claim

asserting their interest in the seized property3 and an answer to the government’s


       3
         Rule G(5)(a)(C) requires that a claim “must . . . be signed by the claimant under
penalty of perjury.”

                                                3
forfeiture complaint. To be timely, the answer to the complaint must be filed

“within 20 days after filing the claim.”4 Although a district court has discretion to

extend the filing period, it may also insist on strict compliance with the

Supplemental Rules. $125,938.62, 370 F.3d at 1328-29; see $38,000.00 Dollars in

U.S. Currency, 816 F.2d at 1547 (noting that courts consistently require claimants

to strictly comply with the Supplemental Rules).

       We have emphasized that claimants must strictly adhere to the procedural

requirements of the Supplemental Rules to achieve statutory standing to contest a

forfeiture action. See $38,000.00 Dollars in U.S. Currency, 816 F.2d at 1545;

$125,938.62, 370 F.3d at 1328. Moreover, under the Supplemental Rules, the

government may move to strike a forfeiture claim at any time before trial for

failure to comply with Rule G(5) or for lack of standing. Rule G(8)(c) of the

Supplemental Rules.

       Because appellant failed timely to file an answer to the Government’s

complaint, the district court did not abuse its discretion in striking his claim and

subsequently denying his motion for reconsideration. The district court was



       4
         Rule G(5)(b) states that “[a] claimant must serve and file an answer to the complaint or
a motion under Rule 12 within 20 days after filing the claim.” See 18 U.S.C. § 983(a)(4)(B) to
the same effect: “[a] person claiming an interest in seized property . . . shall file an answer to the
Government’s complaint for forfeiture not later than 20 days after the date of the filing of the
claim.”

                                                  4
entitled to insist upon strict compliance with the procedural requirements set forth

in Rule G(5) and, thus, to strike appellant’s claim for lack of statutory standing to

contest the forfeiture.

      AFFIRMED.




                                           5